 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Ronald King immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and will make him whole for any loss of earnings sufferedas a result of the discrimination against him.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.SIDLES COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the event the above-named employee is presently serving in the ArmedForces of the United States we will notify him of his right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 1200 RialtoBuilding, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Baltimore1-7000, Extension 731.Pioneer Astro Metallics, Inc.andUnited Steelworkers of America,AFL-CIO.Cases Nos. 31-CA-46 and 31-CA-51.December 30,1965DECISION AND ORDEROn November 4, 1965, Trial Examiner James R. Hemingway issuedhis Decision in the above-entitled case, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]156 NLRB No. 54. PIONEERASTRO METALLICS, INC.TRIAL EXAMINER'S DECISION469STATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,29 U.S.C. Sec. 151,et seq.On February 25, 1965, United Steelworkersof America,AFL-CIO,herein called the Union,filed a charge in Case No.21-CA-6509 against Pioneer Astro Metallics, Inc., the Respondent herein, alleging viola-tions of Section 8(a)(1) and(5) of the Act. On March 8, 1965, the Union inCase No. 21-CA-6545 filedanother charge against the Respondent,alleging viola-tions of Section 8(a)(3) and(1) of the Act.Upon such charges a complaint wasissued on May 4, 1965, and the Respondent filed an answer on May 14, 1965.The complaint alleges a refusal to bargain in good faith based on a number ofenumerated grounds, and alleges that the Respondent discharged George Olsonbecause he joined or assisted the Union or engaged in other union activity or con-certed activities for the purpose of collective bargaining or other mutual aid or pro-tection.The complaint also contained a few allegations of independent violationsof Section 8(a)(1) of the Act. In substance,the answer denies the commission ofthe unfair labor practices and alleges that Olson was terminated for producingexcessive scrap that cost the Respondent several thousand dollars.Pursuant to notice,a hearing was held in Los Angeles,California, on July 7 and 8,1965, beforeTrialExaminer James R. Hemingway.At the closeof the hearingthe parties waived oral argument but requested time within which to file briefs.Adate was fixed,and thereafter briefs were received from the General Counsel andthe Respondent.From my observation of the witnesses,and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find that Respondent at all timesmaterial herein has been, and is,engaged at its place of business located in Haw-thorne,California,in the manufacture of machining components and subassem-blies, and, during its normal course of business,Respondent at its Hawthorne, Cali-fornia, plant annually purchases and receives materials valued in excess of $50,000directly from suppliers located outside the State of California.Respondent's answeradmits and I find that at all times material herein the Respondent has been and isengaged in commerce and in a business affecting commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,isa labor organization admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitThe complaint alleges that all Respondent's production and maintenance employ-ees employed at its Hawthorne,California,plant, including shipping and receivingemployees, truckdrivers,and warehousemen,excluding all office clerical employees,professional employees,guards, watchmen,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act. The Respondent'sanswer takes issue withthis allegation claiming that the unit should exclude shipping and receiving employ-ees and working foremen.On October 7, 1964, Respondent executed a consent-election agreement,inwhich the appropriate bargaining unit was defined as setforth in the complaint.Ifind that the unit described in the complaint is appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.1iNo evidence was adduced by Respondent in support of its allegation that shipping andreceiving clerks or "working foremen" should be excluded from the unit. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union's majority in the appropriate unitFollowing the execution of the aforementioned consent-election agreement, anelectionwas conducted by agents of the National Labor Relations Board onOctober 28, 1964, and on November 5, 1964, the Regional Director certified theUnion as the exclusive representative of all employees in the aforesaid unit for thepurposes of collective bargaining with respects to rates of pay, wages, hours ofemployment, and other conditions of employment. I find that on and afterNovember 5, 1964, the Union was and still is the exclusive representative of theemployees in the aforesaid unit within the meaning of Section 9(a) of the Act.3.History of bargainingFollowing certification of the Union, Henry Rapuano, a staff representative ofthe Union, on November 12, 1964, wrote a letter to Respondent expressing a desireto negotiate an agreement and requesting information concerning the followingmatters:1.Name, seniority date, classification, and rate of pay for each productionand maintenance employee.2.Number of paid holidays now in effect.3.Amount of current social security program, if any, including the cost andtype of benefits.4.Amount of vacation benefits now being given to the employees, if any.5.Shift differentials, if any, and other benefits now in effect being given tothe employees by your Company.The Respondent received this letter on November 13, 1964, but did not reply thereto.Advised by the Union's bargaining committee that Albert Hinz, a labor relationsconsultant, who represented the Respondent at the hearing, was in the plant the daybefore the election, Rapuano, on or about November 20, 1964, telephoned Hinzand asked him if he was working for the Respondent.Hinz said he was.2 RapuanotoldHinz that he had sent a letter to Respondent requesting certain information.Hinz asked if Rapuano had not yet received the information.Rapuano said thathe had not.Hinz said that he had told the Respondent to send the Union thatinformation and that he would call the Respondent and see if he could get theRespondent to send the information. Still not having received the information byNovember 26, 1964, Rapuano telephoned Hinz again and told him that the Unionhad not yet received the information.Hinz said that he did not know whether ornot he was working for the Respondent, because the Respondent had not yet paidhim, but he would get in touch with Respondent and see if the information couldnot be sent to Rapuano.Rapuano next telephoned Hinz on December 7, 1964,3 and again told Hinz thatthe Union had not received the requested information.Hinz said that he could notunderstand this and that he would again get in touch with the Respondent to getthe information.Rapuano requested Hinz to set a date for a negotiating meetingbut Hinz replied that he could not do that until he had talked with the Respondent.Hinz again gave Rapuano to understand that there was some doubt as to whetheror not Hinz was retained by the Respondent since they had not paid him. RapuanotoldHinz that if the requested information was not received, he would have theUnion file charges with the Board.Hinz said that perhaps that would move theRespondent.Rapuano consulted with James Carbray, an International representative of theUnion, about filing a charge.Upon Carbray's advice, Rapuano, on December 9,1965, wrote to the Respondent reminding it that the Union had not received the'Hinz did not testify.Findings of the conversations between Rapuano and Hinz arebased on Rapuano's undenled testimony.3Rapuano Was obliged at times to refer to notes to refresh his recollection of datesand sequence of events at times.Respondent attacks Rapuano's credibility because, oncross-examination, Rapuano testified that he had made the notes which he used to refreshhis recollection only a week before the hearing.Rapuano was not asked and did nottestify that his notes had been made strictly from memory rather than from data suppliedby calendar notations or other records. In any event, he testified that his memory wasrefreshed by the notes and he appeared to testify from memory after refreshing hisrecollection.Rapuano's occasional reference to his notes does not, in my opinion, detractfrom his credibility. PIONEER ASTRO METALLICS,INC.471requested information, repeating its request for the information, and requesting ameeting to facilitate negotiations.No reply being received to this letter, Rapuano,a week later, again telephoned Hinz, told him that the Union had not received therequested information, and that Carbray would file charges against the Respondent.The Union filed charges against the Respondent on December 21, 1964.4 Towardthe end of December 1964, Respondent compiled the information sought by theUnion.The exact date of delivery thereof to the Union is undisclosed.Amongother information set out in the one page of information delivered by the Respondentwas a list of employees as of December 29, 1964, so it is reasonable to infer thatdelivery to the Union's office was made thereafter.This information was receivedby Rapuano, personally, after the first of the year 1965.Upon receipt of the foregoing information, Rapuano telephoned Hinz and acknowl-edged receipt.Hinz asked Rapuano to withdraw the charge which had been filed.Rapuano agreed to drop the charge if a meeting was held.Hinz said that theRespondent was expecting the Respondent's owner (Keppen)5 from Chicago andhe could not set any meeting date earlier than January 19, 1965.On that date, Hinz met with Rapuano, Business Agent Rubenstein, and the employ-ees' negotiating committee, composed of George Olson (the alleged discriminateeherein) and Duane Arlt.The union representatives produced a proposed contractand spent several hours reading and explaining its proposed agreement section bysection.Hinz asked about wage rates which were not included in the Union's draftagreement.Rapuano said that the Union was proposing the same rates as those atanother company (U.S. Beryllium).At Hinz's request, Rapuano furnished a copyof these rates.Hinz may have asked a few other questions but did not take anyposition on the Union's proposals. In fact Hinz said he had no authority to makeconcessions or agree to the Union's proposal but he would take their proposals tothe Respondent who would make counterproposals or whatever it decided to do.Hinz said he expected to see the Respondent's president the following week. Beforethe meeting broke up, committee member Olson told Hinz that the employees werealso asking the reinstatement of Maurice Brown who had been terminated out ofseniority shortly after the Union had been certified and that Brown along with him-self (Olson) had been the ones who had organized the Union.Hinz said he under-stood that the man who had done the organizing had quit.Olson said that was nottrue and the employees wanted Brown's reinstatement agreed to as part of the contract.About 10 days later, on January 29, 1965, Rapuano telephoned Hinz, who toldRapuano that he had met with President Keppen and with Plant Manager EarlAdams, that Keppen had returned to Chicago (where Respondent or Keppen hadanother plant) and would get counterproposals together and mail them out by thefollowing Tuesday, February 2, and that he should receive them by February 4.Hinz promised to mail the counterproposals to Rapuano as soon as he, himself,received them.Having received no word from the Respondent, Rapuano, on Monday, Febru-ary 15, 1965, sent the Respondent a letter by certified mail (with a copy to Hinz)stating that the Union had been unable to obtain any information concerning a datefor a meeting to continue negotiations and that, if no reply was received by theUnion by Friday, February 19, 1965, the Union would file an unfair labor practicecharge.On February 18, 1965, Plant Manager Adams telephoned Rapuano andsaid that he was then with Hinz and that they were preparing some counterproposalsto submit to the Union.Rapuano asked Adams when they could meet with him.Adams consulted Hinz, and then told Rapuano that Hinz would meet with himthat day.Hinz confirmed this to Rapuano, according to the latter's credited testi-mony, saying that he would come to Rapuano's office that afternoon.Rapuanowaited at his office until 5 p.m. that day, but Hinz did not arrive.Adams testifiedthat, within 3 days after the Union had presented its proposals, the Respondent hadmet and had drawn up a counterproposal on wages, although he was not sure ifthey were ever drawn up in their final form.Asked if he had directed anyone topresent these wage proposals to the Union, Adams answered, "Hinz."To the nextquestion, "You directed Mr. Hinz to present these wage proposals to the Union?"Adams replied, "I don't direct Mr. Hinz.He's pretty much-he's hired and paidby us to handle this problem."Adams also testified that on February 24 he hadbeen "on the telephone" with Carbray and had told Carbray that Hinz would beup that afternoon with the proposal and that Hinz had told him (Adams) that he4Carbray dated his signing of the charge December 18, 1964,a Friday.sRapuano used the word "owner."Keppen is president of the Respondent.The ex-tent of his financial interest does not appear. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDhad met with Carbray. There is no corroboration of this hearsay testimony as to ameeting between Hinz and Carbray and I do not base any finding thereon. I con-clude that Adams apparently was confused in his testimony and was thinking ofthe telephone call he had made to Rapuano on February 18.On the day after Adams' conversation with Rapuano, February 19, Rapuanotelephoned Hinz.Hinz told Rapuano that he would be meeting with the Respond-'ent that afternoon, but he also told Rapuano that he had not yet been paid by theRespondent and until he was paid he was not going to do any work for them.Rapuano gave Hinz the telephone number of the place he expected to be and askedHinz to telephone him there after his meeting with the Respondent.Hinz did not,however, call Rapuano.A few days later, Rapuano again telephoned Hinz and again Hinz told Rapuanothat he was not going to do anything for the Respondent until he was paid. TheUnion filed a charge of refusal to bargain on February 25, 1965.On March 3 6 Rapuano met with some of the employees, and Rapuano told themof the filing of the charge.The possibility of a strike was discussed but no decisionwas then reached, the employees deciding to discuss it further among themselvesbefore reaching a decision.On March 4 Manager Adams called Olson to his office to question him about thepossibility of a strike.This incident will be related in greater detail in a connectionwith the account of Olson's discharge, hereinafter, but it is pertinent here to relatethatAdams, in his conversation with Olson, expressed animosity toward unions.Among other things, Adams, at this time, told Olson that Hinz had drafted or wasdrafting a counterproposal and that he wished Olson would so inform the employeesin order to forestall the talk of a strike.Except for a call by Rapuano to Hinz on March 5, the day after Adams spokewith Olson, in which Rapuano protested Adams' questioning of Olson and Adams'antiunion expressions, no further contacts appear to have been made between theRespondent and the Union thereafter until May 6, 1965, more than 21/2 months later.During Rapuano's absence from town (attending a negotiating meeting with anothercompany in New York), Hinz telephoned another union representative and arrangeda meeting for May 6. At that meeting, Hinz delivered to that representative (Con-way, subdistrict director of the Union) a "Company reply to Union Proposals."This consisted of a 11/3-page list of proposed deletions, changes, or additions to theUnion's proposed contract.No reference was made therein to wages.Hinz, at thismeeting, apparently agreed to telephone Conway on May 12 but did not do so.?Rapuano returned to Los Angeles from New York for a few days (May 13-17) andwhile in Los Angeles, Rapuano, on May 17, 1965, wrote the following letter to Hinz:I tried to reach you by phone Friday, May 14th, 1965, but was unsuccessful.I left a message with your Secretary to have you call me at home ME 0-2917Saturday,May 15, 1965, and received no phone call from you. I again calledyour office on Monday, May 17th and your Secretary informed me that youwere not available.You told Mr. Conway that you would call him on Wednesday, May 12th,1965.Mr. Conway informed me that you did not call.The Union's sole intent is to have the Company sit down and negotiate anAgreement between Pioneer Astro Metallics and the Steelworkers UnionTheemployees at the plant do have the right under the Federal Law and expect theUnion and the Company to sign a labor Agreement on their behalfPlease contact Miss Newland at this office so arrangements can be made fora meeting as soon as possible.A copy of this letter was sent to Manager Adams. Rapuano testified that he dailytelephoned Newland from New York while he was there to learn if the Respondenthad made any effort to reach him.He was informed that it had not.After hisd Rapuanogave the date as the day after the filing of the charge. Olson gave thedate of the meeting as March 3. Olson's memory of this date appeared clearer thanRapuano's.Conway went to the hospital with a heart attack about May 16.Although at homeby the time of the hearing, he was not in condition to return to work and he was notcalled to testify.He reported to Rapuano his meeting with Hinz and the promised tele-phone call when Rapuano returned to Los Angeles for a few days between May 13 and 17.Although Conway's report to Rapuano was hearsay, it is consistent with the history ofHinz' prior failure to communicate as promised.As stated before, Hinz, himself, didnot testify. PIONEER ASTRO METALLICS, INC.473return to Los Angeles, Rapuano wrote another letter to Hinz(with a copy toAdams)on June 3, 1965, stating that he had received no reply to his letter of May 17and again requesting a date for continuing negotiations.Rapuano received no reply.4.Concluding findingsThe sum of the evidence discloses that the Respondent ignored or avoided con-tactwith the Union for the better part of the 6 or 7 months in which the Unionsought to negotiate with the Respondent.In that time,the Union made at least 8or 10 telephone calls and wrote 5 letters in an effort to set the negotiating machin-ery in motion.The Respondent wrote no letters in reply and failed to respondeven verbally to most of them.BeforeMay 6, 1965, the only times when theRespondent took any initiative at all to communicate with the Union was when itwas threatened with unfair labor practice charges.The information sought by the Union in its first letter was not furnished until aweek or more after a charge was filed in the latter part of December 1964.Whenthe information was finally furnished,itwas delivered with no covering letter.Theevidence does not even disclose whether or not it arrived by mail. It is notable thatthe Respondent consistently abstained from the use of the mail to make writtenreplies to the Union.Although the information which the Union requested in itsletter of November 12, 1964, appears to be of a sort that could readily have beenproduced or reproduced-most of it from a personnel record, or perhaps records, inexistence-the Respondent offered no explanation for the delay of more than 6 weeksuntilafter a charge was filed with the Board before supplying the requestedinformation.The Respondent finally agreed to a negotiating meeting to be held on January 19,1965, but only after requesting a withdrawal of the aforesaid charge and after theUnion agreed to withdraw the charge on condition that there be a meeting.The only time before May 6, 1965, that the Respondent took the initiative tomake a telephone call was on February 18, 1965, after the Union had written theRespondent threatening to file another charge if no reply was given by February 19.In the February 18 call,Adams promised a counterproposal and an immediatemeeting with Hinz, a promise which was not kept.The history of the Respondent's counterproposals also is one of delay and brokenpromises.Hinz had first indicated on January 29, 1965, that Keppen was going tosecure wage rates and prepare counterproposals and that President Keppen would mailthem from Chicago by February 2 so that they would be received by Hinz byFebruary 4.Hinz promised to forward them to the Union as soon as he had receivedthem.This promise was not kept,presumably because no counterproposals wereprepared.The next mention of counterproposals was in Adams'telephone call toRapuano on February 18, 1965. In this conversation no mention was made ofcounterproposals prepared by President Keppen.Adams claimed that he and Hinzwere at that time preparing them.On March 4, 1965, Adams told Olson that thecounterproposals were being prepared by Hinz.But counterproposals were notactually given until May 6, months later.No explanation was given for the lengthydelay.8After the Respondent finally did present counterproposals at a meetingbetween Hinz and Conway on May 6, 1965,the Respondent failed thereafter tocommunicate with the Union or to respond to Rapuano's telephone calls or lettersrequesting negotiating meetings.A conclusion is warranted on all the evidence,and I find that the Respondent,after undue delay, furnished the information requested by the Union in its letter ofNovember 12, 1964, and eventually presented counterproposals only "for the record"and not with any genuine intent to negotiate an agreement.The Respondent at notime displayed a genuine inclination to negotiate an agreement.On the contrary, itgave every appearance of resorting to evasive and stalling tactics with a fixed inten-tion of avoiding an agreement.Part and parcel of this picture was the lack of any authority vested in Hinz tonegotiate a contract.The Respondent's position appears to be that, because a nego-tiated agreement reached with union representatives would be subject to ratificationby the union membership so, too, it would not be essential that Hinz have finalauthority to consummate an agreement.This argument is based on an assumedpremise that Hinz had authority to negotiate an agreement which would be subject8It is noted,however,that the counterproposals were presented on the day after theRespondent and Hinz had received service of a copy of the complaint and notice ofhearing. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDto ratification by the Respondent.The evidence does not bear this out.Hinzacknowledged at the January 19, 1965, meeting that he could not make any con-cessions but could only present the Union's proposals to the Company.The evi-dence indicates that Hinz could not even set a meeting date without first consultingwith the Respondent.When, in January 1965, Rapuano asked Hinz to set a datefor a meeting, Hinz said he could not do this until he had consulted with theRespondent.As herein related, Adams testified that he did not "direct" Hinz todeliver counterproposals because Hinz was hired to "handle this matter" for theRespondent.This hardly jibes with what Hinz was telling Rapuano and the Union'sbargaining committee.On the other hand, it is insufficient to prove that Hinz wasauthorized to negotiate an agreement.It is not necessary here to define the degree of authority that should be vested ina negotiating representative; it suffices to point out that an employer's good faith isput in serious doubt where the authority granted to his bargaining agent is no morethan one to convey proposals of the Union to the Respondent and proposals of theRespondent to the Union, especailly where, as here, all letters from the Unionrequesting bargaining dates are ignored and where the employer, when pressed fora meeting, makes unkept promises.9Failure of an employer to give his designatedbargaining agent authority to negotiate even a tentative agreement tends to impedethe bargaining process, and, when such authority is withheld, it suggests a design todelay and to frustrate attempts of a union to reach an agreement. This I find wasthe case here, and I find, under all the circumstances, that the withholding of author-ity from Hinz to negotiate an agreement is an indication of bad-faith bargaining onthe part of the Respondent.Also demonstrating the Respondent's bad faith is Respondent's apparent intentnot to take any initiative or responsibility for carrying on negotiations.Rapuanotestified that in every telephone conversation he had with Hinz, the latter had prom-ised to call him but never had.Even after having given counterproposals, theRespondent failed to respond to a single request of the Union thereafter for a nego-tiatingmeeting.Considenng all the evidence in this case in conjunction with theRespondent's antipathy for unions, as expressed by Adams, I conclude and find thatRespondent had a fixed determination from the outset not to perform its statutoryduty to bargain in good faith with the certified representative of its employees 10By failing and totally evading its statutory duty to bargain with the Union, theRespondent has not only refused to bargain within the meaning of the Act but hasinterfered with, restrained, and coerced its employees in the exercise -of the rightsguaranteed in Section 7 of the Act.B.Discrimination1.Olson's employment and union activityGeorge Olson was hired by the Respondent as a jig borer on May 25, 1964,11 ata rate of $3.30 an hour, later being raised to $3.40.Employees were given grades ofA, B, C, along with their job title, with wage rates highest in the A grade.Olsonwas graded A Sometime in mid- or late February 1965, in a conversation betweenOlson and Superintendent Kinane, the latter remarked, according to Olson, that hehad no complaints about Olson's work. I observed that Kinane attended the hear-ing, but he was not called as a witness to refute Olson's testimony.-Olson was one of the principal organizers of the Union at Respondent's plant andwas an observer for the Union in the election that was held on October 28, 1964.Thereafter he was one of the members of the Union's negotiating committee. Everytime Rapuano wrote a letter to the Respondent, prior to Olson's discharge, the lettershowed on its face that a copy was sent to Olson. In the previous subsection hereof,I have related Olson's statement to Hinz at the only negotiating meeting held duringOlson's employ, the one that was held on January 19, 1965.At that time, Olsonvoiced a demand for reinstatement of Maurice Brown, the inspector who was allegedto have been an organizer for the Union and who was terminated by the Respondentsoon after the Union's certification by the Board, allegedly out of seniority.9N.L R.B. v. Textile Workers Union of America, AFL-CIO (Fitzgerald Mills Corpora-tion),313 F. 2d 260 (C.A. 2).'OHan-Dee Spring & Mfg. Co, Inc,132 NLRB 1542;Bewley Mills,111 NLRB 830."In the list of employees and dates of employment furnished by Respondent to theUnion, it appears that of 24 employees in the appropriate unit on December 29, 1964, allbut 5 had been hired during the year 1964.The plant was relatively new PIONEER ASTROMETALLICS, INC.475It will be remembered that, in February 1965, the Union threatened to file anotherrefusal-to-bargain charge with the Board if the Union did not hear from the Respond-ent before February 19 regarding a meeting, that, although the Respondent tele-phoned the Union on February 18 (the day before the deadline) and agreed to ameeting by its representative, Hinz, with the Union on the afternoon of the same day,Hinz failed to appear for the agreed meeting, that the Union on February 25 fileda charge of refusal to bargain, notice whereof was received by the Respondent onMarch 1,12 and that on March 3 the employees were notified of the filing of thecharge and began to discuss whether or not they should strike.The Respondentbecame aware of the talk about a strike and, on March 4, 1965, Manager Adamssummoned Olson into his office.Adams testified that he selected Olson becauseOlson was the Union's representative in the plant. Superintendent Kinane was alsopresent when Olson came to Adams' office. Adams asked Olson what the trouble wasin the plant.Olson said he knew of no trouble.Adams said he heard there was talkof a strike and asked if there was going to be one. Olson said he would know of itif there were going to be one but that none was scheduled for the shop then or in thenear future.After Kinane had been reassured that there was not going to be a strike,he left the room.Adams then asked Olson why he though he needed someone elseto do his bargaining for him, that he ought to be intelligent enough to do his own.Adams said that he did not see why the employees or Olson needed anyone to dothis sort of thing for him.According to Olson's testimony, Adams said that he didnot think anything (meaning, I infer, "well") of unions, that they did not want any-thing but the employees' money, and he testified that Adams had called them "crooksand bums and thieves . . . a bunch of dirty b- and no good s-o-b's." Adamsdenied using the above-quoted words but testified that he believed he had called them"grafters or leeches or something of that nature."The conflict in testimony as to theepithets is relatively unimportant.By either account, Adams' epithets were deroga-tory.Olson disagreed with Adams' low evaluation of unions saying that he thoughtunions had done a lot of good.According to Olson's account, Adams said thatunions were a good thing 30 years ago but that "now-a-days" they were all corrupt,that there was nothing good about them, that he thought they were outdated andshould not be around any more. Adams, himself, testified that he told Olson that asfar as he was concerned the Union was just after dues and that unions were of novalue in doing the employees of Olson's standing any good.But he testified thathe also told Olson that the Union was an advantage to the employee and employer atsome places, naming Mattel Toy Company, Harvey Aluminum, and a couple of other(unnamed) companies, and he testified that he told Olson of an experience he hadhad of losing wages because of a strike.Although neither Olson nor Adams men-tioned it in their testimony, Adams, in his affidavit to the Board, stated that he hadasked Olson the reason for the unrest in the plant and that Olson had said "it didnot look like" the Respondent was trying to negotiate a contract with the Union. Ifthis had, in fact, been said, that would explain Olson's testimony that Adams told himthat he (Adams) and Hinz were drafting some kind of counterproposal to be submit-ted to the Union and that he wished Olson, at breaktime or lunchtime would tell themen so that this talk that was going on in the plant would stop.Olson agreed to do so.On the following morning, March 5, as previously related, Rapuano telephonedHinz to complain of Adams' questioning of Olson and of Adams' vilification of theUnion.That evening, between 4 and 5 p.m., Foreman Koudela called Olson awayfrom his machine, according to Olson (Koudela did not testify), and said, "George, Iam going to have to lay you off." Olson asked, "What do you mean, lay me off?"Olson asked if that meant he was terminated.Koudela replied, "I don't know.That's what they told me."Olson asked Koudela if he did not think he should findout.Koudela said he would, and returned in 10 minutes and told Olson that he wasbeing terminated.132.Conclusionsa.Respondent's explanation of Olson's dischargeThe Respondent justified Olson's discharge on the alleged ground that Olson hadmade an excessive amount of scrap.As proof of this, Respondent did not offer'a Notice of the filing of the charge was sent on Friday, February 26; March 1 wasaMonday.13Olson testified that at this time Iioudela gave him another paycheck, but be hadnot mentioned an earlier one in his testimony. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe testimony of Olson's foreman, Koudela, or of his superintendent, Kinane, or ofany inspectorfrom Respondent's quality control department; it relied on the testimonyof Plant ManagerAdams and some "discrepant material reports."At the hearing, Adams testified that the decision to discharge Olson was made bythe Respondent's president, Keppen, the day of, or the day before, Olson's discharge,after Adams had had a meeting with President Keppen. Because Adams had, onMarch 30, 1965, executed an affidavit in which he attested to the circumstances ofOlson's discharge, because that affidavit was made within a month after Olson's dis-charge, and because it was to some extent at variance with his testimony or theimplicationsof his testimony given at the hearing, I will contrast these accounts ofOlson's discharge and the reasons therefor where there is a disparity. In his affi-davit,14 Adams stated that Keppen made the decision to discharge Olson on March 5(the day of Olson's discharge), that on the morning of March 5 Adams had receiveda telephone call from Litton (meaningLitton Industries, a customer), that he hadspoken with Chuck Palistrine of that company who informed Adams that he was"rejectingmore parts, more housing sets," that Palistrine sent back three of them,that the holes were bored off location and oversized, that this was the operation thatOlson performed,'5 that there was no discrepant material report on these three parts,that the only checking done on these parts is by the machine operator, that the threeparts rejected were worth $940 apiece,'6 that Respondent was not yet sure they werescrapped, that Respondent's "cost on them was $1500 apiece" (this was unexplained),and that Respondent was trying to salvage them.At the hearing, on direct testimonyunder examination by Respondent's representative, Adams didnot allude tothe hous-ing sets allegedly rejected by Litton on March 5. I conclude that the reason he didnot do so is because he was unable to establish that Olson was connected with thethree parts allegedly mentioned by Palistrine, if, indeed, such parts werementionedat that time at all.The evidence as a whole leads me to believe that Adams had atendency to assert as fact things about which he had only an impressionfrom havingheard or read something of the facts he was testifying to.Adams gave testimony in respect to five discrepant material reports that boreOlson'sname asthe operator who worked on the parts described.Contrary to thestatementin his affidavit that "the only checking done on these parts is by themachine'operator," Adams testified that it is mandatory under the quality controlmanual "setup and approved by all major subcontractors and NASA ... and other Governmentagencies" to make discrepant material reports, that a discrepant part (because of theflow time through the shop) might not be discovered until that particular part getsinto finalinspection, even though there was a line inspection.From this and otherevidence, it is apparent that a part is inspected not merely by the machine operatorbut by line inspectors and by a final inspection before the part is submitted to thecustomer.It is understandable, therefore, why Adams did not, in his direct testi-mony, follow the explanationgiven inhis affidavit.There should have been discrepantmaterial reports for any defective parts submitted to Litton.Furthermore, the onlydiscrepantmaterial reports showing submission to Litton related to one part, notthree, as allegedinAdams' affidavit.There are in evidence discrepantmaterialreports which show that, despite the discrepancy described therein, the imperfectpart is, insome instances, submitted to the customer to determine if it can be used orsalvaged.The fact that a discrepant material report is made does not, therefore, meanthat scrap has necessarily resulted. It means only that an imperfection exists whichmay or may not result in scrap.In an attempt to prove that Olson made excessive scrap, the Respondent relied, atthe hearing on five discrepant material reports bearing Olson's name along withAdams' unsupported testimony that Olson made excessive scrap.The unsupportedgeneral testimony by Adams that Olson made excessive scrap does not persuade meof the truth thereof.As previously stated, I find that Adams tended to make state-ments of fact which were based on insufficient knowledge, but this testimony borderson the reckless. Since the Respondent would be bound to have reports of discrepantmaterial worked on by Olson, the Respondent would not have had to rely upon sucha generality.I assume, therefore, that the Respondent preferred to let its case restmainly upon a generality for lack of other proof. In any event, because I do not11The affidavit is a Respondent's exhibit.ss Itwill be noticed that the "operation that Olson performed"isnot the same assaying that the mislocated holes and other work on the rejected parts were,in fact, thework of Olson.18According to Adams' testimony it was $950 and this would represent the sellingprice rather than the cost of materials. PIONEER ASTRO METALLICS, INC.477credit all of Adams' testimony, particularly that portion which attempted to explainthe circumstances of bargaining and the cause of Olson's discharge, I would be reluc-tant to credit his general statement of excessive scrap unsupported by more cogentevidence.In this respect, I note not only the absence of documentary evidence ofan excessive amount but also the absence of testimony of those persons who wouldmost likely be familiar with Olson's work-inspectors, the foreman, or even the plantsuperintendent. I would not expect the plant manager to have first-hand knowledge ofthe day-to-day work of any employee.He would learn of such employee's workthrough records or reports of supervisor or inspectors.Looking at the discrepant material reports in evidence bearing Olson's name as theoperator, we find that Respondent's Exhibit No. 1, dated January 15, 1965, does notshow scrap. It does show that 1 hole (of about 80 bored in the piece involved) wasabout 5/10,000ths over the tolerance permitted (it was .7508 instead of a high limitof .7503).On this discrepant material report, on the line explaining "disposition,"isnoted, "Submit to Litton."Respondent's Exhibit No. 2, dated January 27, 1965,apparently refers to the same part, which had been worked on at a later date. Itrefers to a different discrepancy but is also shown as "submitted to Litton for salvage."Olson testified that he had never been shown either discrepant material report beforeand that neither one bore his signature, although, contrary to Adams, he testified thatitwas not customary for the operator to sign or be shown the reports.He wasunable to identify the work done as his.The evidence does not disclose who wroteOlson's name on the slips as the operator.The slips bore the name of Schaefer asinspector and of John Koudela, the foreman.Neither was called as a witness.17Onthe discrepant material report form is a line for describing "operation causing scrap,"which, I deduce, could better have been worded "operation causing discrepancy"because the evidence indicates that some discrepant material is reworked or salvaged.The operator last working on salvage would not necessarily have been the one whocaused the original discrepancy described in a discrepant material report.He couldhave been assigned the job of correcting someone else's error, as Olson sometimeswas.The kind of part shown on both Respondent's Exhibits Nos. 1 and 2 washousing assembly-not that which Olson customarily performed on the main operationat that time.Olson did testify that probably the work shown on the second exhibitwas his because the discrepancy shown was like one he remembered, but he testifiedthat the part he was referring to was still on a machine being worked on on the veryday that he was discharged and was, therefore, not scrap. I find that Respondent'sExhibits Nos. I and 2 fail to prove that Olson was responsible for the original dis-crepancy shown therein. In any event, however, they do not on their face showscrap; they show that the part was submitted to the buyer, and they do not show thatthe buyer rejected them, as was the case disclosed by another of the discrepant mate-rial reports in evidence, as described below.On cross-examination, Adams testified that the three parts mentioned in his affidavitas the one Palistrine told him were being rejected-all housing sets-may or may nothave included the part shown on Respondent's Exhibits Nos. 1 and 2. But thoseexhibits are the only discrepant material reports produced with Olson's name onthem which show discrepancies on housing assemblies.The other three exhibitsintroduced by Respondent, all dated in October 1964, were for headplates ratherthan for housing sets.Adams' affidavit contains no reference to headplates.Thereisa statement in Adams' affidavit that the "two jobs that Olson scrapped in Jan-uary, 1965, were in addition" to the three parts mentioned above.The two jobsscrapped in January are not identified. If, in his affidavit, Adams meant to refer tothe part shown on Respondent's Exhibits Nos. I and 2, he was misrepresenting thatas scrap.The remaining three discrepant material reports bearing Olson's name as operator,Respondent's Exhibits Nos. 3, 4, and 6, are all dated October 29, 1964,16 the day afterthe union election, at which Olson was an observer for the Union.Olson testifiedthat, at that time, Chief Inspector Joe Schaefer was making a log of a particularjob and asked Olson to verify the discrepant material reports bearing his name.Hedid so as to Respondent's Exhibits Nos. 3 and 4.Respondent's Exhibit No. 6 wasnot produced by Respondent until Adams was on the stand for the Respondent.17 Schaefer had left the Respondent's employ several months before the hearing, butItwas not shown that he was unavailable as a witness.Koudela was still employed."Unlike other discrepant material reports in evidence, which are all handwritten, boththe dates and other customary entries on these three exhibits are typewritten. 478DECISIONS OF NATIONALLABOR RELATIONS BOARDOlson was not questioned about it.This exhibit shows the same part number andjob number as appears on Respondent's Exhibit No. 4, but it shows a different serialnumber.The significance of the serial number was not explained.Except for theserial number, the part and the fault appear to be the same.Respondent's Exhibit No. 3, in addition to the typed entries, bears the handwrittennotation, "Defective drill.Tried to salvage on concentricity."Olson testified oncross-examination that he had not done the original work and had merely tried tocorrect the fault after someone else had used a defective drill and it had been foundunacceptable.This exhibit shows that the part was submitted to the buyer but thatthe latter would not accept it It then became scrap, presumably.Respondent's Exhibit No. 4, in the space for the name of the operator, shows "Olson& Paul."The reason given for the making of scrap on exhibit 4 was "Hole drilledoff location 10 Degrees. Location mis-read by operator and inspector."Olson iden-tified Paul as Paul Boucher, an inspector who was charged with the responsibility ofstanding at Olson's machine on that job to check 'the accuracy of Olson's set up andwork.Olson concededly made scrap in this instance.Olson testified that,in settingup his job, he had misread a dial on the rotary table as to the location of one of theholes, that the inspector had checked his setup and had then told him to proceed.Since the hole was 10 degrees off location, the part was not salvageable.Olson testi-fied that the making of scrap was characteristic of this lob according to InspectorBrown, and he testified that inspectors and other employees had told him that he madeless scrap on the job than most other employees.Although not specifically gone into on Adams' direct examination, the circum-stances related in Adams' affidavit concerning President Keppen's decision onMarch 5, 1965,19 to discharge Olson were inquired into on cross-examination, andAdams, at this time, sought to tie to Olson a quantity of scrap unidentified by anydiscrepant material reports.As related by Adams at the hearing, the story is that 2 or3 days before Olson's discharge Adams and Piesident Keppen had gone through theplant and found "an excessive number of pacts in the quality control bond [boardf]room, which, so far as I [Adams] was concerned, was in hiding " Adams testified thathe and Keppen took these to Keppen's office and went through each individual partto see if it was actually a scrap part or a part that could be salvaged and that theyfound none that could be salvaged.A picture of the Respondent's president andplant manager going through such parts, piece by piece, presumably measuring eachof numerous dimensions-a job more readily and effectively peiformable by qualitycontrol inspectors-stretches credulity.According to serial numbers, Adams testified,these parts ran back to 90 or 120 days.No discrepant material reports existed forthese, but in all parts, according to Adams, the defect was in the positioning of the jigboreAdams never did give a direct answer to how he could determine who had donethe jig bore work on such parts.However, he testified that Keppen had asked himwho was running rear headplates and that he had told Keppen that "George [Olson]is runningthis."Adams testified that he was not sure if there were another man onrear headplates within the past 120 days of that time (March 4 or 5). For reasonshereinafter stated I find such testimony incredibleIn this pile of scrap, accordingtoAdams, there were three front headplates and 15 or 16 iear headplates.Olsonworked principally on rear headplates.Adams testified that Schaefer, the headinspector, was the man who should have make up discrepant material reports on theseparts but that he did not talk to Schaefer about it, although he "was sure" Keppen had,because "I think everyone of us was confronted [by Keppen] at one time or anotherthrough the week."Schaefer had left Respondent's employ somewhere aroundFebruary 15, 1965,20 and was not there within the period when Keppen allegedlyfound the scrap, 2 or 3 days before Olson's discharge.From all the foregoing, I conclude, Adams was attempting to make it appear thatKeppen ordered Olson's discharge because Adams had told Keppen that Olson wasresponsiblefor the unidentified scrap.This testimony would portray Adams as a manwho would jump up to a conclusion on insufficient evidence.Yet when Adams waslater confronted with a discrepant material report on a rear head plate such as Olson19In his testimony Adams modified this to say thatKeppen'sdecisionwas made oneither March 4 or 5.20The February 15 date was based on Olson's recollectionRespondent's representa-tive offered a stipulation after he had asked Superintendent Kinane to telephone and getthe date and that Schaefer last worked on March 1, 1965The General Counsel rejectedthe offered stipulation.Respondent was offered time in which to prove the records butchose to close without doing so. PIONEER ASTRO METALLICS, INC.479might have worked on but which did not show any operator's name, and when Adamswas asked if the inspector could not have assumed that Olson had done the workshown, Adams replied: "I prefer that my people don't assume. I'd rather they leftitblank than to error."Adams conceded that someone besides Olson could havemade the mistake shown on that discrepant material report.Adams' original effortto attribute all mislocated jig bore holes on read headplates to Olson alone was quali-fied later.Some of the later testimony even belied Adams' earlier testimony that heknew of no one but Olson who had worked on rear headplates. Adams admitted thatduring November and December 1964, there had been a night shift on which certainoperators could have worked on rear headplates and he testified that Respondent nevergot an acceptable part from the night shift and that the night shift had scrapped anestimated five rear headplates. In this connection, these five rear headplates couldhave been among those unidentified plates that Adams testified he and Keppen founda few days before Olson was discharged.As previously stated, Adams at one point testified that only Olson did jig bore workon rear headplates so far as he knew.He testified that if anyone else worked on thejig bore on rear headplates it was contrary to his instructions.The General Counselshowed Adams a discrepant material report dated March 4, 1965, showing scrapmade as a result of mislocations of holes on the jig bore on a headplate, rear, byGordon Ellis, another jig bore operator (who usually did work on headplates, front).Adams testified that Ellis' work on rear headplates was contrary to his orders, butthen testified that, "whether you could call it contrary or not" Superintendent Kinaneand Foreman Koudela "run the shop how and as they see fit .... If Mr. Ellis didnot have a front head plate to work on, I didn't want him to sit there and smoke acigarette."At one point Adams testified that discrepant material reports are madeout in triplicate and that he receives a copy of them each day they are made.Hecould not estimate the total number that had been made, but Adams testified thatissuance of discrepant material reports was not an unusual occurrence, that Respond-ent might go 3 or 4 days without one and then get five or six of them. I judge thatthey are a weekly, if not daily, occurrence and that five or six a week would not beunusual.But I also find that, from seeing these reports, Adams was charged withknowledge that jig bore operators other than Olson had made scrap on rear headplates.Although each of the discrepant material reports in evidence showing Olson's workon read headplates was dated October 29, 1964, there is no evidence to show whenthe discrepant material had been worked on by Olson. Since they were all type-written and were all dated the same, I judge that they were all made on October 29,1964, a date which could have been later than the date on which the work was done.I also infer that these three reports were something made up specially, because allother discrepant material reports in evidence or examined during the hearing weremade out by hand. I conclude that the reports dated October 29, 1964, could, so faras the evidence shows, have covered work done at any time between May 25 andOctober 29, 1964.Olson, himself, testified that he believed he had made less scrap than others in theshop.Although this belief was based on what he would hear around the shop andwas therefore not acceptable proof that he did make proportionately little scrap, thereare other known facts which tend to support his belief.Adams testified that anyonewho made too much scrap would not be around long. In his affidavit, Adams madethe statement that every time a part was scrapped "the operator is given a little peptalk ....We try to impress upon him the value of the part." He also related in hisaffidavit that three jig bore operators were discharged in late 1964 or in 1965 forproducing scrap on the jig bores.These were men named Southworth, Ransom, andLanders.Southworth was not listed as employed as of December 29, 1964, on thesheet of information furnished by the Respondent to the Union in January 1965.Presumably he was discharged before that time.Ransom and Landers had bothbeen hired in October 1964. I infer from Adams' testimony that, at least as toRansom and Landers, they were not around too long, about 3 months at most. In con-trast,Olson had been in Respondent's employ for more than 9 months. It wouldappear that if Olson had made excessive amounts of scrap he would not have beenkept on for 9 months. He was obviously not discharged in October 1964, when theRespondent, on the day after the union election, prepared three discrepant materialreports of scrap produced by Olson. If Olson were, in fact, so poor as to makeexcessive scrap, October would appear to have been the time to discharge him.Actually, the Respondent had no record of any scrap produced by Olson afterOctober 1964.The two discrepant material reports issued in January 1965, even if 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken to be evidence of mistakes made by Olson (an unwarranted assumption in viewof the fact that Olson had more than once been called on to try to salvage a part onwhich someone elsehad made a mistake) and that that could have beenthe case onthe part shown by these two exhibits), those reports are not proof that Olson madescrap.At most, they would show a mistake which might be corrected. So not onlydid Respondent fail to show any scrap made by Olson after October 1964, but the evi-dence indicates that the Respondent considered Olson's work satisfactory, for inFebruary 1965, according to Olson's undenied testimony, Superintendent Kinane hadtold Olson that he had no complaints on Olson's work.On all the evidence,I rejectthe Respondent's asserted grounds for Olson's dis-charge.Olson had for some time been known to Manager Adams as a prominentunion man-in fact he called Olson the Union's representative in the plant becauseOlson had been the Union's observer at the Board-conducted election on October 28,1964.Because he believed Olson to be the Union's representative in the plant, Adams,on March 4, 1965, had sent for Olson when it was reported that employees weretalking about a strike and, after getting assurance that a strike was not imminent,Adams had sought to convince Olsen that the employees did not need a union andwould be better off without one.Despite Adams' epithets and expression of lowopinionof the Union, Olson showed that he remained of the same mind-that theUnion would be of benefit.Considering the Respondent's dislike forunions, itsstalling bargaining tactics, the fact that the Union had just recently filed an unfairlabor practice charge of refusal to bargain, the timing of Olson's discharge on the dayafter Adams had spoken to him about the Union, upon grounds that do not hold up,and the fact that Olson was discharged on the same day that Rapuano had telephonedHinz to protest Adams' questioning of Olson and his vilification of the Union, I findthe evidence as a whole convincing, and so find, that Respondent discharged Olson,not for producing excessive scrap, but because of his predilection for the Union andhis activities in and on behalf of the Union, thereby discriminating in regard to Olson'shire and tenure of employment in violation of Section 8(a) (3) of the Act. I also findthat Adams' questioning of Olson about why he needed someone else to bargain withhim constitutedinterferencewith, restraint, and coercion of employees in theirexercise of the rights guaranteed in Section 7 of the Act, in violation of Section8(a)(1) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.AllRespondent's production and maintenance employees employed at itsHawthorne, California, plant, including shipping and receiving employees, truck-drivers, and warehousemen, but excluding all office clerical employees, professionalemployees, guards, watchmen, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.At all times on and after November 5, 1965, the date of the Board's certificationof the Union, the Union has been and still is the exclusive representative of allemployees in the appropriate unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions of employ-ment within the meaning of Section 9(a) of the Act.5.By failing and refusing to bargain in good faith with the Union as hereinabovefound and by completely failing and refusing to bargain with the Union on and afterMay 17, 1965, the Respondent has engaged in unfair labor practices within the mean-ing of Section 8(a) (5) of the Act.6.By discriminating in regard to the hire and tenure of employment of GeorgeOlson, by discharging him on March 5, 1965, and by thereafter failing and refusing toreinstate him, thereby discouraging membership in a labor organization, Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.7.By interrogating an employee concerning his reasons for desiring union repre-sentation as well as by the conduct described in paragraph 5 and 6, Respondent hasinterfered with, restrained, and coerced its employees within the meaning of Section8(a)(1) of the Act. PIONEER ASTRO METALLICS, INC.4818.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I recommend that Respondent, Pioneer Astro Metallics, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Steelworkers of America, AFL-CIO, orin any other labor organization of Respondent's employees, by discharging or other-wise discriminating in regard to the hire or tenure of employment or any term orcondition of employment of any of its employees.(b) Failing and refusing to bargain collectively with United Steelworkers ofAmerica, AFL-CIO, as the exclusive representative of all its employees in the unithereinbefore found appropriate.(c) Interrogating its employees concerning their reasons for desiring unionrepresentation.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist labor organiza-tions, including the Union herein, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except as provided in Section 8(a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the Union as the exclusive representa-tive of its employees in the appropriate unit herein found and, if an understanding isreached, embody such understanding in a signed agreement.(b)Offer to George Olson immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss he may have suffered by paying anamount equal to that which he would have earned, in Respondent's employ, absentthe discrimination, between March 5, 1965, the date of his discharge, and the date ofthe offer of reinstatement, less his net earnings elsewhere during said period, the netamount to be computed on a quarterly basis in accordance with the Board's customarypractice.21Interest on said sum shall be paid at the rate of 6 percent per annum inaccordance with the principle established in IsisPlumbing & Heating Co.,138 NLRB716.(c)Notify said Olson if presently serving in the Armed Forces of the United Statesof his right to full reinstatement, upon application, in accordance with the SelectiveService Act and the Universal Military Training and Service Act, as amended, afterhis discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records. time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(e)Post at its Hawthorne, California, plant, copies of the attached notice marked"Appendix." 22Copies of said notice, to be furnished by the Regional Director forRegion 31, shall, after having been duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to assure that said notices are not altered, defaced, or covered by anyother material.riF. W. Woolworth Company,90 NLRB 289.'e In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StitesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Deci<ion'and Order." 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the said Regional Director, in writing, within 20 days from the date ofservice of this Decision, what steps Respondent has taken to comply herewith.2i23 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Steelworkers ofAmerica, AFL-CIO, as the exclusive representative of our employees in theappropriate unit, noted below, with respect to wages, hours, and other conditionsof employment.WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization by discharging or otherwise discrimi-nating against any of our employees because they have joined or assisted any suchlabor organization or engaged in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOT interrogate our employees concerning their reasons for desiringunionrepresentation.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the above-named Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extent that mem-bership in a labor organization is made a condition of employment under theterms of a collective-bargaining agreement as permitted under the proviso toSection 8 (a) (3) of the Act.WE WILL offer George Olson immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights or privileges previously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL, upon request, bargain with United Steelworkers of America, AFL-CIO, as the exclusive representative of all our employees in the appropriate unitnoted below with respect to wages, hours, and other conditions of employment,and, if an understanding is reached, embody said understanding in a signedagreement.The appropriateunit is:All production and maintenance employees employed at the Hawthorne,California, plant, including shipping and receiving employees, truckdrivers,and warehousemen, but excluding all office clerical employees, professionalemployees, guards, watchmen, and supervisors as defined in the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above,namedor any other labor organization.PIONEER ASTRO METALLICS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify the above-named employees if presently serving in theArmed Forces of the United'States of his right to full reinstatement upon applicationin accordance with the Selective' Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 312 NorthSpring Street, Los Angeles, California, Telephone No 688-5840, if they have anyquestion concerning this notice or compliance with its provisions.